******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      DIEGO MURCIA v. WALT GEYER ET AL.
                 (AC 35906)
                Gruendel, Sheldon and Flynn, Js.
         Argued April 14—officially released June 24, 2014

   (Appeal from Superior Court, judicial district of
Fairfield, Housing Session at Bridgeport, Rodriguez, J.)
  Walt Geyer and RaShanda Johnson-Geyer, self-rep-
resented, the appellants (defendants).
  Kent M. Miller, for the appellee (plaintiff).
                          Opinion

   SHELDON, J. The defendants, Walt Geyer and RaS-
handa Johnson-Geyer, appeal from the trial court’s judg-
ment, in this summary process action, in favor of the
plaintiff, Diego Murcia, on his claim of nonpayment of
rent arising from a lease agreement between the plain-
tiff landlord and themselves. We conclude that the
record before us is inadequate to review the defendants’
claim on appeal, and thus we affirm the judgment of
the trial court.
   The record reveals the following relevant facts and
procedural history. The plaintiff, in his summary pro-
cess complaint dated June 25, 2013, alleged that he and
the defendants had entered into an oral agreement to
rent the premises of ‘‘604 Center St Ext. Apt 1, Bridge-
port, CT 06604’’ for a term of one year. The plaintiff
alleged that the defendants had agreed to pay, on the
first day of each month, the amount of $950 to him, but
they had not paid the rent due on June 1, 2013, as agreed
upon in the lease. On June 20, 2013, the plaintiff served
upon the defendants a notice instructing them to quit
possession of the premises on or before June 24, 2013.
The defendants, however, remained in possession of
the premises beyond June 24, 2013. As a result, the
plaintiff commenced this summary process action.
   Thereafter, on June 26, 2013, the defendants filed
their answer to the plaintiff’s summary process com-
plaint, in which they raised five special defenses: (1)
rent was offered to the plaintiff on June 19, 2013, which
was before the date on which they received the notice
to quit; (2) no rent was due under Connecticut law
because there were ‘‘housing, zoning, building and fire
code violations’’ and the ‘‘residence was found to be
totally illegal on the basis of having no history of
required permits’’; (3) the defendants notified the plain-
tiff and Bridgeport’s building department of these
alleged violations; (4) the eviction was brought in retali-
ation for the defendants’ notification of public officials
or agencies complaining about the condition of their
apartment; and (5) the defendants had not received a
ninety day letter before the notice to quit was served
upon them.
   The matter was tried before the court, Rodriguez,
J., on July 15, 2013. The plaintiff and both defendants
testified and presented evidence at trial. The defendants
testified as to the plaintiff’s failure to correct several
housing code violations, including removing litter, gar-
bage, rubbish and overgrowth from the front, left and
back yards; repairing or replacing the front porch and
stairs; repairing open and exposed electrical wiring on
the rear porch and stairs; repairing a defective outlet
in the bathroom; repairing the living room windows to
make them weather tight; and the conducting of an
inspection by a licensed electrical contractor to verify
that the first floor electrical supply is separate from all
other apartments and in proper operating condition.
The court continued the case in order to provide the
plaintiff with the opportunity to correct these alleged
violations. On July 31, 2013, the plaintiff presented evi-
dence to the court that he had corrected all of the
previously described violations. The court later, and
without filing an accompanying memorandum of deci-
sion, rendered judgment in favor of the plaintiff for
immediate possession of the premises. Thereafter, on
August 2, 2013, the defendants filed a motion to open
the judgment, which was denied by the court on August
5, 2013, also without filing an accompanying memoran-
dum of decision. This appeal followed.
   The defendants’ only claim on appeal is that the court
abused its discretion by rendering judgment in favor of
the plaintiff based on the evidence before it. Specifi-
cally, they claim that the evidence clearly demonstrated
that the plaintiff’s basis for their eviction was retaliatory
in nature arising from their reporting of several housing
code violations to the Building Department of the City
of Bridgeport. To the contrary, the plaintiff argues that
the evidence supported the court’s rendering judgment
for possession of the premises in his favor due to non-
payment of rent.
   We must consider first whether we have an adequate
record for review of the defendants’ claim. We conclude
that we do not. The court’s rendering judgment in favor
of the plaintiff in this summary process action consti-
tutes an appealable final judgment, and, ‘‘therefore, pur-
suant to Practice Book § 64-1 (a), the court was required
to state, either orally or in writing, a decision that
encompassed its conclusion as to each claim of law
raised by the parties and the factual basis therefor. . . .
If an oral decision is rendered, a signed transcript of
the oral decision should be created and filed for use in
any appeal. If the court fails to file an oral or written
decision, the appellant, who has the duty to provide an
adequate record for appellate review; see Practice Book
§ 61-10; must file a notice to that effect with the appel-
late clerk in accordance with Practice Book § 64-1 (b).’’
(Internal quotation marks omitted.) Gordon v. Gordon,
148 Conn. App. 59, 66–67, 84 A.3d 923 (2014).
   In the present case, the court did not file a written
memorandum of decision explaining its ruling, nor did
it prepare and sign a transcript of an oral ruling. The
defendants did not file a notice pursuant to Practice
Book § 64-1 with the appellate clerk’s office, nor did
they file a motion asking the court to articulate the
factual and legal basis for its ruling. See Practice Book
§ 66-5.
  Although the record before us includes the trial tran-
script, we cannot readily identify any portion of it that
encompasses the court’s factual findings with respect to
the defendants’ claim of retaliatory eviction. Cognizant
that we must make every reasonable presumption in
favor of the correctness of the court’s decision, we are
constrained to conclude, on the basis of our review of
the limited record provided to us, that the court acted
reasonably and did not abuse its discretion in rendering
judgment in favor of the plaintiff.1
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    Pursuant to Practice Book § 61-10, which was amended October 18,
2012, to take effect January 1, 2013, ‘‘this court will not decline to review
a claim on appeal solely on the basis of a party’s failure to seek an articulation.
See Practice Book § 61-10 (b). As stated in the commentary to the rule,
however, the new subsection (b) that was created by the amendment was
not intended to preclude this court from declining to review an issue where
the record is inadequate for reasons other than solely the failure to seek
an articulation, such as, for example, the failure to procure the trial court’s
decision pursuant to [Practice Book §] 64-1 (b) . . . . Practice Book § 61-
10, commentary.’’ (Emphasis in original; internal quotation marks omitted.)
Gordon v. Gordon, supra, 148 Conn. App. 68 n.10.
   The new subsection also in no way alters the responsibility of an appellant
to ensure that the appellate record is perfected for proper presentation of
all claims raised. See Macricostas v. Kovacs, 67 Conn. App. 130, 133, 787
A.2d 64 (2001) (‘‘The duty to provide this court with a record adequate for
review rests with the appellant. . . . It is incumbent upon the appellant to
take the necessary steps to sustain its burden of providing an adequate
record for appellate review. Practice Book § [60-5] . . . . It is not the
function of this court to find facts. . . . Our role is . . . to review claims
based on a complete factual record developed by a trial court. . . . Without
the necessary factual and legal conclusions furnished by the trial court . . .
any decision made by us respecting [the defendant’s claims] would be
entirely speculative. . . . Where the transcript does not reveal the basis of
the court’s factual conclusion, we will not review the appellant’s claims.’’
[Internal quotation marks omitted.]).
   In the present case, we do not decline to review the defendants’ claim,
rather we review the claim on the record provided. Nor is our resolution
founded solely upon the defendants’ failure to seek an articulation, but upon
their failure to procure a memorandum of decision.